UPON REHEARING
PER CURIAM.
The previous opinion in this case is hereby withdrawn. The appellant’s Motion for Rehearing or, in the Alternative, for Clarification is hereby granted.
We reverse on the authority of American Fire & Casualty Co. v. Davis Water & Waste Industries, Inc., 377 So.2d 164 (Fla.1979), and Marks Landscape and Paving Co. v. R.P.B. Industrial Park, Inc., 552 So.2d 256 (Fla. 4th DCA 1989).
We acknowledge that our holding is in conflict with Southern Contractor Rentals, Inc. v. Broderick, 476 So.2d 1376 (Fla. 2d DCA 1985), wherein the Second District held that the proper payments provision of Section 713.06, Florida Statutes (1985), applied to Section 713.04, Florida Statutes (1985), because the two sections must be interpreted together.
REVERSED.
WALDEN, GUNTHER and GARRETT, JJ., concur.